Citation Nr: 1711147	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO. 05-10 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for coronary artery disease, claimed as secondary to PTSD. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel



INTRODUCTION

The Appellant had verified periods of active duty for training (ACDUTRA) from June 5, 1980, to August 5, 1980, in the Army National Guard, and from March 21, 1983, to June 23, 1983, with multiple subsequent periods of inactive reserve duty in the Connecticut and New Mexico State Army National Guards. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2004 and February 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

In May 2005, the Appellant testified at a local hearing before a Decision Review Officer of the Hartford RO. A copy of the hearing transcript is associated with the claims file. 

In the March 2005 Substantive Appeal (VA Form 9), the Appellant requested a Board hearing at the local RO. In July 2007, the Appellant requested that the hearing be canceled and his appeal be forwarded for appellate review. As the Appellant did not subsequently submit a motion for a new hearing, the hearing request is deemed withdrawn. See 38 C.F.R. § 20.704(e). 

In August 2009 and March 2016, the Board remanded the appeal to the RO for additional development. The matter has been properly returned to the Board for appellate consideration. See Stegall v. West, 11 Vet. App. 268 (1998). However, for the reasons discussed below, another remand is required. 

While the acquired psychiatric disorder claim has previously been characterized as an application to reopen a previously-denied claim, the claim is properly characterized as a de novo claim of service connection. Since the last final denial of the claim by the Board in September 2002, relevant service department records were associated with the file in December 2014. If VA receives or associates with the claims folder relevant official service department records at any time after a decision is issued on a claim that had not been associated with the claims folder when VA first decided the claim, VA will reconsider the claim without requiring new and material evidence. 38 C.F.R. § 3.156(c)(1). As discussed below, the newly-associated service department records are relevant to the Appellant's contention that he served on a period of ACDUTRA between February and March 1991. Accordingly, the claim is properly characterized as listed on the title page and VA will reconsider the Appellant's claim on a de novo basis. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

The Appellant has two periods of verified ACDUTRA, one in 1981 and the other in 1983. The Appellant is seeking service connection for an acquired psychiatric disorder as a direct result of a third period of ACDUTRA occurring between February and March 1991 that has not been verified. The Appellant claims that he was called to ACDUTRA at Fort Bliss, Texas, for two reasons: (1) in preparation of deployment to the Persian Gulf, and (2) as part of Joint Task Force Six to assist the Drug Enforcement Agency and United States Border Patrol in securing the Texas-Mexico border. He routinely described this period as a classified mission. 

The Appellant contends that his current acquired psychiatric disorder began as a result of events that occurred during this period of ACDUTRA. His primary contention is that during a live-round training exercise, he experienced an episode of severe dehydration such that he began to experience a rapid pulse, convulsions, mental disorientation, confusion, and an out-of-body experience. He reported being transported to an Army hospital in El Paso, where he was treated for eight hours, then discharged and placed on restricted duty for two days. The Appellant reported that he experienced difficulty sleeping during the remainder of the period of ACDUTRA and an onset of additional psychological symptoms upon returning home following ACDUTRA. Alternatively, the Appellant attributes his psychological symptoms to a vaccination he received in preparation for this period of ACDUTRA. 

While previous attempts to verify this period of ACDUTRA have been unsuccessful, additional service department records associated with the claims file in December 2014 appear to provide additional support to the Appellant's contentions. Therefore, an additional attempt to verify the claimed period of ACDUTRA should be made in light of the newly-associated service department records. 

Accordingly, the case is REMANDED for the following actions:

1. Contact the Appellant and request that he submit any service treatment or personnel records in his possession. All submitted records should be associated with the claims file. 

Also, request that the Appellant identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Appellant and associate these records with the claims file.

2. The AOJ or Appeals Resource Center should take all appropriate steps to attempt to verify the claimed period of ACDUTRA occurring between February and March 1991, to include, but not limited to, contacting the National Personnel Records Center or the appropriate service entities. In addition, the AOJ or Appeals Resource Center should request that all service department records be forwarded to be associated with the Appellant's claims file. 

In making the attempt to verify the claimed period of ACDUTRA, the AOJ or Appeals Resource Center should consider the following:

a. A January 1991 letter from the Department of the Army ordering the Appellant to ACDUTRA beginning on February 13, 1991, for a period of 24 days plus allowable travel time. The purpose of the ACDUTRA was listed as support for Joint Task Force Six.

b. A February 1991 letter from a United States Army Reserve commanding officer indicating that "the bearer of this letter" was a solider "engaged in Joint Task Force Exercise #49-91, HACEFRIO." The Appellant is identified at the bottom of the letter, albeit with the incorrect social security number. This identification reflects that the Appellant was member of Team Bravo, based out of Fort Bliss, Texas, from February 13, 1991, to March 12, 1991. 

c. An entry on the Appellant's Personal Health History reflects that the Appellant received a vaccination on February 3, 1991.

d. An Individual Sick Slip dated February 17, 1991, reflects a diagnosis of dehydration and that the Appellant was restricted to his living quarters for 48 hours. The physician indicated that the dehydration event occurred in the line of duty. 

e. A December 1996 Army National Guard Current Annual Statement reflects that between September 28, 1990, and June 29, 1991, the Appellant earned 27 active duty points toward his retirement. Additional annual statements reflect that the Appellant earned 27 active duty points between January 18, 1991, and January 17, 1992. 

f. In June 1993, personnel at the Hartford RO contacted one of the Appellant's assigned units. A representative from the unit informed RO personnel that the Appellant was sent "on [a] classified mission to New Mexico, where he could conceivably have been" treated at an Army Medical Center in El Paso, Texas, as claimed by the Appellant. RO personnel indicated that the individual was reluctant to divulge any more information.

If the claimed period of ACDUTRA cannot be verified or no additional service department records are found, the AOJ or Appeals Resource Center should notify the Appellant and place a statement detailing their actions in the record. 

3. Obtain any outstanding VA medical records and associate them with the claims file. 

4. IF AND ONLY IF the claimed period of ACDUTRA is verified, schedule the Appellant for a VA psychiatric examination to assist in determining the nature and etiology of any acquired psychiatric disorder. The entire claims file, including a copy of the Remand, must be made available to, and be reviewed by, the VA examiner.

Based upon a review of the relevant evidence and history provided by the Appellant, the VA examiner should identify all current acquired psychiatric diagnoses. The VA examiner should, if needed, reconcile his or her opinion with any conflicting medical opinions of record.

The VA examiner should then provide the following opinions:

a. Did the Appellant's acquired psychiatric disorder have its onset during the 1991 verified period of ACDUTRA?

b. Is the Appellant's acquired psychiatric disorder otherwise related to the 1991 verified period of ACDUTRA?

c. If a diagnosis of PTSD is provided, the VA examiner should identify the claimed stressor that serves as the basis for the diagnosis of PTSD.

The VA examiner has an independent responsibility to review the entire record for pertinent evidence in conjunction with rendering the requested opinions. In addition to any records that are generated as a result of this Remand, the VA examiner's attention is drawn to the following:

*A June 1980 Army psychiatric evaluation reflects that the Appellant was referred for assessment because he was immature, lacked responsibility, had no remorse for his actions, and attempted to go absent without leave. The service clinician found no disqualifying mental disease and that the Appellant was mentally responsible for his actions. However, the service clinician noted that the Appellant's rehabilitation potential was very poor and that his motivation to train was completely negative; the service clinician concluded that the Appellant "will likely become a liability to the service." Additional service records reflect that the Appellant was counseled on several occasions in June and July 1980. As a result, the Appellant was recommended for transfer to the Trainee Discharge Program.

*The May 1988 and September 1990 Army Reserve examination reports reflect a normal psychiatric examination. In the accompanying Report of Medical History forms, the Appellant denied "depression of excessive worry," "nervous trouble of any sort," and "frequent trouble sleeping."

*A February 1991 Individual Sick Slip reflects a diagnosis of dehydration and that the Appellant was confined to his quarters for 48 hours. The medical officer indicated that the dehydration was incurred in the line of duty.

*In the February 1992 VA Form 21-526 (Veteran's Application for Compensation and/or Pension), the Appellant indicated that he incurred a mental disorder as a result of ACDUTRA in New Mexico between February and March 1991.

*Private mental health records dated between May 1991 and April 1992 reflect psychological treatment for symptoms of severe depression, acute anxiety, panic attacks, and insomnia. Diagnoses during this period included adjustment disorder with anxious mood, depression, and alcohol dependence.

*In a May 1992 private examination report prepared for in the context of a state disability determination, the psychiatrist noted that the Appellant reported that his symptoms stemmed from an incident that occurred while training in New Mexico in 1991. The Appellant reported that he became dehydrated and had a rapid pulse; he felt like he was going to die. The Appellant reported his primary symptom was insomnia, but the psychiatrist reported additional symptoms indicative of a thought disorder with poor emotional stability.

*Upon VA examination in May 1992, the Appellant reported that in February 1991, while training in the desert in New Mexico, he became dehydrated and experienced a "nervous breakdown." He attributed his primary complaint of insomnia to the February 1991 incident. Following examination, the VA examiner opined that the Appellant demonstrated no significant disease except for complaints of insomnia; however, he noted a personality disorder with passive/aggressive dependent features.

*In a September 1992 statement, a private social worker indicated that the Appellant reported depression and panic attacks as beginning following an episode of heat exhaustion and dehydration experienced in 1991 while training in preparation for deployment to the Persian Gulf War. The social worker noted that "the onset of the depression following the training accident in the [S]outhwest desert."

*In an October 1992 private examination report, the psychiatrist indicated that the Appellant presented with a history of sleep disorder, alcohol dependence, and delusional thinking. The Appellant reported an onset of his symptoms following experiencing "heat stroke while training in the desert during the Gulf War somewhere in the Southern USA." The psychiatrist noted, however, that "there have been unsuccessful attempts to validate the [Appellant's] claim."

*In April 1993, the Appellant was hospitalized at a VA medical facility due to mental health symptoms. At that time, the Appellant reported "no psychiatric symptoms until 1991 when he was in active duty [for] training for combat in the Persian Gulf. The [Appellant] was training in the desert in New Mexico when he collapsed from dehydration and had 'convulsions.'" The VA clinician provided a rule-out diagnosis of major depressive disorder.

*An April 1993 private examination report reflects that the Appellant presented with a chief complaint of insomnia, which he attributed to a training accident in New Mexico in preparation for deployment to the Persian Gulf. The Appellant reported experiencing dehydration and was hospitalized. The private psychiatrist diagnosed PTSD; he also provided a rule-out diagnosis of dysthymic disorder and a diagnosis of dependent personality disorder. In a May 1993 statement, the Appellant's private psychiatrist indicated that the Appellant suffers from PTSD.

*The December 1993 Army Reserve examination report reflects a normal psychiatric examination. In the accompanying Report of Medical History form, the Appellant denied "depression of excessive worry," "nervous trouble of any sort," and "frequent trouble sleeping." The Appellant indicated that he was discharged from the Army Reserve in 1991 to the Individual Ready Reserve "because of physical, mental, or other reasons."

*In a February 1994 decision, the Appellant was determined to be "disabled" by the Social Security Administration (SSA). In its decision, SSA determined that the medical evidence established that the Appellant demonstrated severe PTSD, as well as depressive disorder, as a result of "a training incident in early 1991, while the [Appellant] was on military duty."

*The September 1995 Army Reserve examination report reflects a normal psychiatric examination. In the accompanying Report of Medical History form, the Appellant reported "frequent trouble sleeping," but denied "depression of excessive worry" and "nervous trouble of any sort." The service physician noted no major medical problems.

*Private mental health treatment records dated in November and December 1995 reflect that the Appellant reported mental health symptoms beginning 1991. At that time, he reported being assigned to a classified mission in the desert when he became dehydrated and went into convulsions. The private psychiatrist provided diagnoses of major depression, recurrent, and undifferentiated schizophrenia.

*In a November 1996 statement, the Appellant indicated he was training for the Persian Gulf in the Southwestern United States in February 1991. He further indicated that he became dehydrated and was transported to a hospital one hour away and that during the transfer had a rapid pulse and he had an out-of-body experience. He reported that following eight hours of treatment, he returned but was restricted to the barracks for three days, at which time, he began experiencing difficulty sleeping.

*VA mental health treatment records dated between November 1996 and January 1998 reflect diagnoses of schizophrenia and chronic depressive symptoms, and a possible diagnosis of PTSD. During this period, the Appellant reported audiovisual hallucinations and nightmares about the Persian Gulf War.

*In February 1997, the Appellant was hospitalized at a VA medical facility for mental health symptoms. At that time, the Appellant reported depression since 1991 and being told that he had PTSD and panic attacks. The VA clinician diagnosed psychosis, not otherwise specified, and provided a rule-out diagnosis of substance-induced psychosis.

*Upon VA examination in May 1997, the Appellant reported participating in several classified operations that he could not describe in detail; however, he reported two specific stressors. First, he reported "some bad experiences under fire," for which he received a National Defense Medal and saw men killed. Second, he reported becoming dehydrated requiring hospitalization and resulting in disorientation and an out-of-body experience. Following examination, the VA examiner diagnosed chronic undifferentiated schizophrenia, and indicated a rule-out diagnosis of chronic depression with psychotic features. The VA examiner opined that the Appellant did not meet the diagnostic criteria for PTSD as "there was little evidence that he was exposed to extraordinary events." However, the VA examiner noted that the Appellant had extreme difficulty coping with the events of the war and was quite fixated about the dehydration incident, but indicated these symptoms were consistent with schizophrenia or psychotic diagnoses.

*In September 1998, the Appellant testified before a Decision Review Officer that he was on a classified mission as part of ACDUTRA in New Mexico between February and March 1991, during which he experienced dehydration requiring hospitalization. Following this incident, the Appellant indicated that he began to experience difficulty sleeping, memory loss, panic attacks, and nightmares. He reported not seeking psychological treatment while on ACDUTRA; instead, he initially sought treatment following return home from ACDUTRA.

*A February 1999 VA PTSD Biopsychosocial Assessment report reflects that the Appellant reported longstanding and severe insomnia, fatigue, depression, and stress intolerance that "began immediately after an incident that occurred during his 1990-1991 mobilization to active duty from the National Guard." As described by the Appellant, his unit was assigned to a classified drug interdiction mission along the Mexican border when he became severely dehydrated such that he needed hospitalization. Following examination, the VA psychiatrist indicated that the Appellant appeared to have primary insomnia, but could not rule out breathing-related insomnia or mild neurocognitive disorder. The VA psychiatrist indicated that the Appellant did not meet the diagnostic criteria for PTSD, as he did not endorse symptoms of hyperarousal, intrusive re-experiencing, or avoidance behaviors.

*An August 1999 VA treatment record reflects that the Appellant reported being an Army reservist as a combat engineer. He also reported serving in the Persian Gulf War and receiving "shots" before going for training. He described difficulty sleeping and ascribed his symptoms to those "shots."

*An August 1999 mental health treatment record reflects that the Appellant reported insomnia, panic attacks, and paranoid thoughts. He reported being given injections during preparation to ship out to the Gulf War "that he is sure are connected to his mental health symptoms." He reported not being sent overseas, but instead served on a "highly classified mission" disguised as assisting the United States Border Patrol in Texas. Following treatment, the Appellant returned to the VA psychiatrist's office and reported that he had embellished his story, including fabricating most of his account of paranoid ideation, in order to improve his chances of receiving service-connected benefits. He further reported that he was advised by other veterans to exaggerate his symptoms in order to advance his case for service connection. The VA psychiatrist diagnosed alcohol dependence, in full sustained remission, and schizotypal personality disorder with borderline and antisocial traits; the psychiatrist also provided rule-out diagnoses of delusional disorder, persecutory type, and schizophrenia, chronic paranoid type.

*In an August 2000 statement, the Appellant's treating VA psychiatrist opined that the onset of the Appellant's disabling psychiatric disorder began while at Fort Bliss in El Paso, Texas, between 1990 and 1991 while being prepared to be sent into the Gulf War. The psychiatrist opined that the Appellant should be service-connected for an acquired psychiatric disorder.

*In an August 2000 statement, the Appellant indicated that he was called to duty in February 1991 for training in preparation of deployment to the Persian Gulf. He indicated that he was under a lot of stress and became so dehydrated that he required hospitalization for treatment. The Appellant reported that he thought he was going to die and had an out-of-body experience.

*The September 2000 Individual Ready Reserve examination report reflects a normal psychiatric examination. In the accompanying Report of Medical History form, the Appellant denied "depression of excessive worry," "nervous trouble of any sort," and "frequent trouble sleeping."

*A March 2001 VA neuropsychology consultation report reflects that the Appellant reported that his mental health symptoms "started in 1990 when he became severely dehydrated while being trained for Desert Shield. He report[ed] that he thought he was going to die, and report[ed] an out-of-body experience." The Appellant also reported that his symptoms might also be due to "handling contaminated equipment from Saudi Arabia" or as a result of vaccinations.

*A May 2002 private treatment record reflects that the Appellant presented with a chief complaint of PTSD. At that time, he reported that his symptoms of insomnia, memory loss, and difficulty concentrating begin in 1991, and the severity of his symptoms has not changed. Following examination, the internal medicine physician indicated that the Appellant presented with PTSD with anxiety, depression, and insomnia, "as diagnosed by the VA." However, the physician noted that "there is some question as to his eligibility."

*July 2003 private treatment records reflect that the Appellant was treated for unstable angina and CAD, and noted that the Appellant reported diagnoses of PTSD, anxiety, and chronic insomnia. In one record, the private nurse indicated that the Appellant reported that he had PTSD "since the Persian Gulf War."

*In a May 2005 Stressor Statement, the Appellant reported that his PTSD was due to events that occurred in February 1991 while he was stationed at Fort Bliss in El Paso, Texas. The Appellant described participating in live round exercises in the desert as well as assisting the United States Border Patrol, the Drug Enforcement Agency, and Texas Border Patrol. He reported being stressed out and became dehydrated to such a degree that he required hospitalization and thought he was going to die.

*An August 2005 private sleep disorder consultation report reflects that the Appellant reported sleep disturbances as beginning in 1991 "when his military unit was activated for duty in the Persian Gulf War. He recall[ed] training for the activation and received a number of vaccines whose purpose he [did] not know." The Appellant reported difficulty sleeping since receiving those vaccines, as well as receiving treatment for anxiety, depression, and PTSD. Following examination, the physician opined that the Appellant's psychiatric disorders were the most likely cause of his insomnia, but the physician could not rule out psychophysiological insomnia, dependent sleep disorder, inadequate sleep hygiene, and obstructive sleep apnea.

*In a June 2016 statement, the Appellant reported that his difficulty sleeping and mental health symptoms began following an episode of dehydration that occurred during a period of ACDUTRA in preparation for deployment to the Persian Gulf. He reported that he was hospitalized for treatment of his dehydration and was subsequently placed on restricted duty for two days. He indicated that he sought treatment from a medic for his sleep difficulties during the rest of his ACDUTRA, and sought treatment for his mental health symptoms upon completion of his ACDUTRA.

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting explanation as to why an opinion cannot be made without resorting to speculation.

5. After undertaking any other appropriate development deemed necessary, readjudicate the issues on appeal on the basis of the additional evidence of record. If the determinations remain adverse to the Appellant, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




